DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 4-6, in the reply filed on 03 March 2022 is acknowledged.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 March 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Deardurff (US 4,416,608 A).
Regarding claim 4, Deardurff discloses an injection molding device that obtains a molded article by injecting molten resin into a cavity from a plurality of injectors, the injector including:
a nozzle 60 provided with a flat central portion 120, equated with the claimed valve seat (FIG. 5; 6:1+);
a shut-off pin, equated with the claimed valve body, that is seated on or separated from the valve seat (FIG. 5; 6:1+, 7:32+); and 
a pin transfer means 94, equated with the claimed displacement unit, configured to displace the valve body in a direction of approaching or separating from the valve seat (FIG. 4-5; 5:25+), 
a resin flow passage 122 along which the molten resin flows being formed inside the nozzle (FIG. 5; 6:1+), the resin flow passage including an angle passageway end portion 124, equated with the claimed cross-sectional area varying section, whose cross-sectional area in a direction orthogonal to a flow direction varies with decreasing or increasing distance from the valve body (FIG. 5; 6:1+), and 
the displacement unit 94 being configured to stop the valve body at any position in the cross-sectional area varying section (FIG. 4-5; 5:25+).
Regarding claim 6, Deardurff discloses the cross-sectional area of the cross-sectional area varying section becomes smaller with decreasing distance to the valve seat (FIG. 5; 6:1+).


Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Galati et al. (US 9,827,701 B2).
Claim 4, Galati discloses an injection molding device that obtains a molded article by injecting molten resin into a cavity from a plurality of injectors, the injector including:
a nozzle 45 provided with an interior surface 110/110gs of the gate 105, equated with the claimed valve seat (FIG. 3-4, 5A-C; 12:50+, 13:59+); 
a valve pin or body 40 that is seated on or separated from the valve seat (FIG. 3-4, 5A-C; 12:50+); and 
an actuator 30, equated with the claimed displacement unit, configured to displace the valve body in a direction of approaching or separating from the valve seat (FIG. 3-4; 13:59-14:3), 
a nozzle channel 45b, equated with the claimed resin flow passage, along which the molten resin flows being formed inside the nozzle (FIG. 3, 5A-C; 12:58+), the resin flow passage including a cross-sectional area varying section whose cross-sectional area in a direction orthogonal to a flow direction varies with decreasing or increasing distance from the valve body (FIG. 5A-C), and 
the displacement unit being configured to stop the valve body at any position in the cross-sectional area varying section (FIG. 5A-C; 13:21+).
Regarding claim 5, Galati discloses the cross-sectional area of the cross-sectional area varying section becomes larger with decreasing distance to the valve seat (FIG. 5A-C).
Regarding claim 6, Galati discloses the cross-sectional area of the cross-sectional area varying section becomes smaller with decreasing distance to the valve seat (FIG. 5A-C).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doyle, Mark  et al.
US 20020086086 A1
Babin, Denis
US 20040166189 A1
Gellert; Jobst U.
US 5223275 A
Bazzo; Maurizio
US 9999999 B2
Feng; Ling et al.
US 10899055 B2
Bazzo; Maurizio
US 9919462 B2
Aker; James E.
US 3834585 A
Niewels; Joachim Johannes et al.
US 7393198 B2
Dewar; Neil et al.
US 7559762 B2
Kazmer; David et al.
US 6464909 B1
Gellert; Jobst U.
US 4579520 A
Eigler; Frank J. et al.
US 6419116 B1
Bazzo; Maurizio et al.
US 9738016 B2
Schmidt; Harald et al.
US 5288225 A
Watanabe; Reiko et al.
US 7883333 B2
Duffy; John et al.
US 9862128 B2
Puri; Rajan et al.
US 6159000 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742